IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10726
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff,

    and

DALLAS MORNING NEWS, INC.,

                                         Intervenor-Appellant,


versus

JOSEPH EDWARD CHAVIS, JR.,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CR-015-P
                        - - - - - - - - - -
                           March 20, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Joseph Edward Chavis, Jr. was convicted for robbing a

federally insured bank.   The district court originally sealed

Chavis’s combined motion for downward departure based upon

“aberrant behavior” and sentencing memorandum with exhibits.     The

district court subsequently entered its order unsealing a


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10726
                                -2-

redacted version of Chavis’s motion.   The Dallas Morning News,

Inc. (the News) appeals this action.

     “In exercising its discretion to seal judicial records, the

court must balance the public’s common law right of access

against the interest favoring nondisclosure.”   Securities &

Exchange Commission v. Van Waeyenberghe, 990 F.2d 845, 848 (5th

Cir. 1993).   The district court considered the factors weighing

in favor of nondisclosure and noted that the case presented no

peculiar circumstances which would compel disclosure.   The

district court’s order is not general in nature, but is very

specific to particular information, in one particular document,

in this defendant’s sentencing proceeding.   The News has not

shown that the district court abused its discretion in redacting

certain portions of Chavis’s sentencing memorandum.

     The News invites this court to dispense with the abuse of

discretion standard for releasing judicial documents enunciated

in Nixon v. Warner Communications, Inc., 435 U.S. 589, 598-99

(1978).   To accept such an invitation would require that Nixon be

overruled, which is beyond the power of this court.

     AFFIRMED.